Citation Nr: 0939275	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for a bipolar disorder.  

2.	Entitlement to an increased rating for ulnar neuropathy of 
the left hand, currently rated 60 percent disabling.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1965 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for bipolar 
disorder; an increased rating for left ulnar neuropathy of 
the left hand, rated 60 percent disabling; and a total rating 
based on individual unemployability due to service connected 
disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in his October 2007 VA Form 9, Substantive 
Appeal, indicated that he wanted to appear at a Travel Board 
hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 
(2007), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the record 
does not reflect that such a hearing has been scheduled, the 
case must be remanded to ensure that one is scheduled.  

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

